DETAILED ACTION
This is in response to Application # 16/325,663.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wetterwald (US 2016/0374043, included in IDS).

Regarding Claim 1,
A method of synchronizing reception of communications by an end device that operates in a receiver-off-when-idle mode in a wireless mesh network [Wetterwald: 0029; each 

transmitting, by the end device, a parent request message to a parent device [Wetterwald: 0027; each of the wireless sensor devices (WSDs) 14 of the wireless sensor network 10 in operation 40 can store clock drift information (36 of FIG. 4A), and output the clock drift information to the network sync controller 12, for example in the form of a clock drift information message (38 of FIGS. 1 and 4B); FIGS. 4A and 4B illustrate example drift information 36 sent by a wireless sensor device to the controller of FIG. 1; 0018; the clock drift information (36 of FIGS. 4A and 4B) can be received in the form of a clock drift information message 38; 0032; the processor circuit 32 of a wireless sensor device 14 can be configured for causing the corresponding device interface circuit 30 to output the clock drift information message 38 on at least one of a periodic basis or an event-driven basis]; 

in response to the parent request message, receiving, from the parent device, a parent response message including an indication of a clock accuracy of the parent device [Wetterwald: 0020; the drift compensation commands 22 generated and output by the network sync controller 12 enables controlled synchronization of the respective wireless sensor devices 14 within the wireless sensor network 10, based on 

determining, based in part on the received indication of the clock accuracy of the parent device, parameters for synchronized reception of communications from the parent device [Wetterwald: 0038; the drift compensation command 22 generated for a given wireless sensor device 14 enables the wireless sensor device 14 to "tune" itself toward optimization of the timing-based topological map, such that the drift compensation command 22 enables controlled synchronization of the targeted wireless sensor device 14 within the wireless sensor network 10 (as represented by the optimization of the timing-based topological map); 0043; the processor circuit 32 of the network sync controller 12 can generate and send in the drift compensation command 22 in operation 60c a listen command to a target wireless sensor device 14, for promiscuous listening by the target wireless sensor device (e.g., "S8") 14 to an identified neighbor wireless sensor device (e.g., "S4") 14 at one or more prescribed times (e.g., at specified time slots)]; and 

respond to its specific drift compensation command 22 in operation 62, enabling the controlled synchronization within the wireless sensor network 10 under the coordinated control by the network sync controller 12; 0033; each wireless sensor device 14 can determine a corresponding neighbor offset 46 based on comparing timing information (e.g., a time stamp 48) specified in a received data frame with its internal clock circuit 50. Hence, each wireless sensor device (e.g., "S5") 14 will eventually forward to the network sync controller 12, via one or more clock drift information messages 38, the relative neighbor offset 46 between the wireless sensor device (e.g., "S5") 14 and its neighbor devices (e.g., "S2", "S10", and "S11") 14, enabling the network sync controller 12 to determine the relative offset between the wireless sensor device (e.g., "S5") 14 and its neighbor devices (e.g., "S2", "S10", and "S11") 14].

Regarding Claim 2,
comprising: based on the parameters for synchronized reception, periodically activating, by the end device, a receiver for a window of time to receive communications from the parent device [Wetterwald: 0043; the processor circuit 32 of the network sync controller 12 can generate and send in the drift compensation command 22 in operation 60c a listen command to a target wireless sensor device 14, for promiscuous listening at specified time slots); hence, the promiscuous listening enables the target wireless sensor device (e.g., "S8") 14 to promiscuously listen to the neighbor wireless sensor device (e.g., "S4") 14 in order to enable the target wireless sensor device (e.g., "S8") 14 to synchronize with transmissions by the neighbor wireless sensor device (e.g., "S4") 14 (e.g., communications with the parent wireless sensor device "S1" 14 and/or the child wireless sensor device "S9" 14)].

Regarding Claim 3,
wherein the activation of the receiver is based on the received indication of the clock accuracy of the parent device and a time since a previous synchronization [Wetterwald: 0032; the processor circuit 32 of a wireless sensor device 14 can be configured for causing the corresponding device interface circuit 30 to output the clock drift information message 38 on at least one of a periodic basis or an event-driven basis; 0041; the network sync controller 12 can repeat transmission of a clock compensation value in operation 60a on a periodic basis for each successive time interval; 0037; the timing-based topological map of the wireless sensor network 10 generated by the processor circuit 32 of the network sync controller 12 can identify the relationships between each of the wireless sensor devices 14 in the time domain, relative to the network topology and the expected network traffic (at least within the upcoming prescribed time interval such as the next time slot; 0038; the drift compensation command 22 generated for a given wireless sensor device 14 enables drift compensation command 22 enables controlled synchronization of the targeted wireless sensor device 14 within the wireless sensor network 10 (as represented by the optimization of the timing-based topological map).

Regarding Claim 5,
comprising: based on receiving a communication from the parent device, determining that additional data for the end device is queued on the parent device; and keeping the receiver on to receive the additional data [Wetterwald: 0043; the promiscuous listening enables the target wireless sensor device (e.g., "S8") 14 to promiscuously listen to the neighbor wireless sensor device (e.g., "S4") 14 in order to enable the target wireless sensor device (e.g., "S8") 14 to synchronize with transmissions by the neighbor wireless sensor device (e.g., "S4") 14 (e.g., communications with the parent wireless sensor device "S1" 14 and/or the child wireless sensor device "S9" 14); if necessary, the target wireless sensor device (e.g., "S8") 14 can be instructed to promiscuously listen to the identified neighbor wireless sensor device (e.g., "S4") 14 during each and every slot time].

Regarding Claim 6,
comprising: based at least in part on the received indication of the clock accuracy of the parent device, determining that the reception of communications from the parent device is no longer synchronized [Wetterwald: 0040; the processor circuit 32 of the a clock compensation value (operation 60a), to be used by a wireless sensor device 14 to correct for the expected clock drift for a specified compensation time period]; and 

based on the determining the reception of communication is no longer synchronized, transmitting a resynchronization message to the parent device that is effective to resynchronize the reception of communications from the parent device [Wetterwald: 0032; the processor circuit 32 of a wireless sensor device 14 can be configured for causing the corresponding device interface circuit 30 to output the clock drift information message 38 on at least one of a periodic basis or an event-driven basis, in accordance with any scheduling established by the PCE].

Regarding Claim 7,
comprising: based at least in part on the received indication of the clock accuracy of the parent device, determining that the reception of communication from the parent device is no longer synchronized [Wetterwald: 0040; the processor circuit 32 of the network sync controller 12 may generate and send in the drift compensation command 22 a clock compensation value (operation 60a), to be used by a wireless sensor device 14 to correct for the expected clock drift for a specified compensation time period; 0041; the network sync controller 12 can repeat transmission of a clock compensation value in operation 60a on a periodic basis for each successive time 

periodically transmitting a polling message to parent device to receive data for the end device [Wetterwald: 0031; the next prescribed interval "T3" of the wireless sensor device 14 can be an "active" state, during which time the processor circuit 32 of the wireless sensor device (e.g., "S1") 14 can power up the device interface circuit 30 to exchange data packets with a neighboring wireless sensor device (e.g., "S2") 14 and/or forward the data packets toward the prescribed destination (e.g., network sync controller 12) in the prescribed network topology of the wireless sensor network 10; 0032; the processor circuit 32 of a wireless sensor device 14 can be configured for causing the corresponding device interface circuit 30 to output the clock drift information message 38 on at least one of a periodic basis or an event-driven basis, in accordance with any scheduling established by the PCE].

Regarding Claim 8,
wherein an application in the end device determines to synchronize communication reception with the parent device based on one or more of: a time of day; a schedule; an occupancy state; a state of a structure in a smart-home system; a state of the end device; an alarm condition; a change in a sensor reading in the end device; a sensor reading exceeding a threshold; an environmental state; receiving an input from a user of the end device; receiving an interaction with the end device; a determination that a higher throughput rate for received communications is required; a determination that a output the clock drift information message 38 on at least one of a periodic basis or an event-driven basis, in accordance with any scheduling established by the PCE].

Regarding Claim 9,
wherein the parameters for synchronized reception of communications from the parent device include an indication of a channel for synchronized communications between the parent device and the end device, an indication of a maximum time that the end device will remain synchronized to the parent device, or both [Wetterwald: maximum time == specified compensation time period or periodic; 0040; the processor circuit 32 of the network sync controller 12 may generate and send in the drift compensation command 22 a clock compensation value (operation 60a), to be used by a wireless sensor device 14 to correct for the expected clock drift for a specified compensation time period; 0037; the polynomial approximations of the expected clock drift for all of the wireless sensor devices 14 can be aggregated to form the above-described timing-based topological map of the wireless sensor network 10 for at least an upcoming time interval; 0041; the network sync controller 12 can repeat transmission of a clock compensation value in operation 60a on a periodic basis for each successive time interval (e.g., for each slot time within the timing domain of the wireless sensor network 10].

Regarding Claim 10,
wherein the child request message is a Mesh Link Establishment (MLE) Child ID Request message or an MLE Child Update Request message [Wetterwald: 0045; the processor circuit 32 of the network sync controller 12 can generate and send in the drift compensation command 22 in operation 60e a "leaf" command that causes the target wireless sensor device (e.g., "S3") to reposition itself as a leaf node within the wireless sensor network 10; 0047; each wireless sensor device 14 can respond to its specific drift compensation command 22 in operation 62, enabling the controlled synchronization within the wireless sensor network 10 under the coordinated control by the network sync controller 12].

Regarding Claim 11-13, 15-19, which recite a mesh network device configured as an end device, the mesh network device having the same claim limitations as those in claims 1-3, 5-7, and 9-10 above, the same rationale of rejection as presented in claims 1-3, 5-7, and 9-10 is applicable.

Regarding Claim 20, which recites a mesh network system having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wetterwald in view of Ho (US 2016/0227499, included in IDS).

Regarding Claim 4,
Wetterwald teaches:
comprising: based on receiving a communication from the parent device, determining that additional data for the end device is queued on the parent device [Wetterwald: 0045; the wireless sensor device "S3" 14 can be instructed to move from a "parent" position (attached to the wireless sensor device "S1") in the tree-based topology to a "leaf" position (attached to the wireless sensor device "S8") to minimize detach from its current point of attachment (e.g., "S1") in the wireless sensor network 10 and rejoin at another point of attachment in the wireless sensor network 10]; and 

Arguably, positioning as a leaf or rejoining at another point of attachment requires messaging with a point of attachment as well as a central controller.

However, Wetterwald does not explicitly teach that a polling message … is effective to cause the parent to transmit the additional data.

Ho teaches:
transmitting a polling message to the parent device that is effective to cause the parent device to transmit the additional data [Ho: 0004; an interval at least as long as the centralized guard time is provisioned by the second device between two neighboring allocation intervals; one or more frames are transmitted between the devices within the allocation intervals; 0026; the node synchronizes to the hub through beacons, T-Poll frames, acknowledgment frames containing a timestamp, or first frames (on-time frames) in scheduled allocation intervals received from the hub; 0061; the hub commences its reception in the node's next scheduled uplink allocation interval up to GTn-GT0 earlier than the nominal start of the interval to account for pertinent clock drifts; 0062; if the node's last synchronization to the hub was less than SIn ago at the n prior to the nominal end of the interval].
Note:
To account for pertinent clock drifts, one more frames (i.e. additional data) are transmitted between devices within the allocation intervals.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wetterwald and Ho in order to prevent or reduce overlapping transmissions among the devices [Ho: 0002].

Regarding Claim 14, which recites the same claim limitation as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shudark [US 2017/0156144) teaches that the LE node 104c can transmit a message to the TSCH node 102c for re-synchronization [0059].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468